DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-18 are pending.

Response to Applicant’s Arguments
3.	Applicant’s arguments, see Remarks filed on 05/31/2022, are persuasive, therefore the rejection of claims 1-18 under 35 USC 102 are withdrawn.
Allowable Subject Matter
4.	Claims 1-18 are allowed.
Reasons For Allowance
5.	This communication warrants no examiner's reason for allowance, as the reason for allowance is in all probability evident from the record and no statement for examiner's reasons for allowance is necessary (see MPEP 13202.14). Claims 2-11, and 13-18 are allowed due to dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Network computing systems may implement data loss prevention (DLP) techniques to reduce or prevent unauthorized use or transmission of confidential information or to implement information controls mandated by statute, regulation, or industry standard. Implementations of network data transmission analysis systems and methods are disclosed that can use contextual information in a DLP policy to monitor data transmitted via the network. The contextual information may include information based on a network user's organizational structure or services or network infrastructure. Some implementations may detect bank card information in network data transmissions. Some of the systems and methods may be implemented on a virtual network overlaid on one or more intermediate physical networks that are used as a substrate network. (Marshall et al. ‘108)
a security implementation for denial of service (DoS) attacks on software-defined networks (SDN) for which a combination of two technologies deployed on traditional networks that have been adapted to the SDN architecture is used. Implementing an intrusion prevention system (IPS) in an OpenFlow environment has emerged to enhance network security by analyzing data that travels through its structure and, together with this tool, the honeynet feature, executed through the command of an SDN controller. which orders packets identified as different from predefined transmission patterns to be forwarded to address a possible DoS attack. (Awatef et al. “DoS Attack Prevention on IPS SDN Networks”)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on (571)-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2445